Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Sharon Dye appeals the district court’s order dismissing her civil action challenging the validity of a note underlying a state foreclosure proceeding. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons *214stated by the district court. Dye v. U.S. Bank Nat’l Ass’n, No. 3:15-cv-00082-RJC, 2016 WL 427940 (W.D.N.C. Feb. 3, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED